Exhibit 10.03

Concur Technologies, Inc.

Fiscal 2008 Corporate Bonus Plan

This Fiscal 2008 Corporate Bonus Plan applies to all employees of Concur
Technologies, Inc. (“Concur”), other than employees compensated under sales
commission plans, for fiscal 2008:

 

1. Bonuses are earned under this Fiscal 2008 Corporate Bonus Plan if Concur
achieves target levels of both fiscal 2008 revenue and fiscal 2008 non-GAAP
pre-tax earnings, as determined by the Board of Directors (the “Corporate Bonus
Plan Targets”). Bonuses for each employee shall be paid in an amount equal to
the percentage of the employee’s base salary selected by the Chief Executive
Officer, provided that the bonus amount for executive officers of Concur subject
to Section 16 of the Securities Exchange Act of 1934 (“Section 16 Officers”),
shall be as follows:

 

Section 16 Officer

   Target Cash Bonus

S. Steven Singh, Chief Executive Officer and Chairman of the Board of Directors

   US$500,000

Rajeev Singh, President and Chief Operating Officer

   US$460,000

Michael Hilton, Chief Technology Officer, Director

   US$135,000

John F. Adair, Chief Financial Officer

   US$127,500

Kyle R. Sugamele, Chief Legal Officer

   US$110,000

Thomas DePasquale, Executive Vice President of Research & Development

   US$185,000

 

2. The target cash bonus is earned and payable if Concur achieves the Corporate
Bonus Plan Target.

 

3. For each 1% that actual fiscal 2008 revenue is above the Corporate Bonus Plan
Target for revenue, the cash bonus of each eligible employee can be increased by
10% at the discretion of the Chief Executive Officer (but only at the discretion
of the Board of Directors for the Section 16 Officers) up to a maximum of 110%
of the Corporate Bonus Plan Target for revenue and 200% of such employee’s
target cash bonus at 100% achievement of the Corporate Bonus Plan Targets.

 

4. If actual fiscal 2008 non-GAAP pre-tax earnings are less than 100% of the
Corporate Bonus Plan Target for non-GAAP pre-tax earnings, then no cash bonuses
will be earned or paid under the 2008 Corporate Bonus Plan.

 

5. The amount of cash bonus payable to each eligible employee can be reduced at
the discretion of the Chief Executive Officer (but only at the discretion of the
Board of Directors for the Section 16 Officers).

 

6. Non-GAAP pre-tax earnings consists of Concur’s GAAP pre-tax earnings for
fiscal 2008, adjusted to eliminate share-based compensation expenses,
amortization of acquired intangible assets, and income tax expense.

 

7. Only persons employed by Concur at the end of fiscal 2008 are eligible to
receive bonuses under this plan, pro rata to their service during the year.